Citation Nr: 1028845	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  00-20 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right leg (Muscle Group XII), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to January 
1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board initially denied this claim in September 2002.  That 
denial was vacated pursuant to a March 2004 joint motion for 
remand and an order of the United States Court of Appeals for 
Veterans Claims (Court).  In December 2005, the Board granted a 
separate 10 percent rating for nerve injury as a residual of the 
gunshot wound, but denied a rating higher than 30 percent for 
muscle injury residuals.  The Veteran appealed to the Court only 
that portion of the Board decision that denied an increased 
rating for muscle injury residuals.  In December 2006, the Court 
ordered that the Board readjudicate only the muscle injury 
increased rating issue, consistent with a December 2006 joint 
motion for partial remand.  The Board subsequently denied that 
claim in an April 2007 decision.  The Veteran appealed this 
denial, and it was vacated in a May 2009 Court memorandum 
decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In its April 2007 denial, the Board specifically addressed 
38 C.F.R. § 4.73, Diagnostic Codes 5311 (Muscle Group XI) and 
5312 (Muscle Group XII).  The Board acknowledged the Veteran's 
contention that he was suffering from injuries to both muscle 
groups and was therefore entitled to separate evaluations for 
both affected muscle groups.  In determining that separate 
evaluations could not be assigned, the Board applied 38 C.F.R. 
§ 4.55(e) and stated that separate evaluations could not be 
assigned where there are compensable muscle group injuries in the 
same anatomical region but not acting on the same joint.

However, in its May 2009 memorandum decision, the Court 
questioned the applicability of 38 C.F.R. § 4.55(e).  The Court 
noted that the Board appeared to have accepted that the Veteran 
was suffering from injuries to multiple muscle groups and 
recognized that the injured muscles were part of the same 
anatomical region.  The Court nevertheless noted that application 
of 38 C.F.R. § 4.55(e) was not triggered automatically whenever a 
claimant has muscle group injuries in the same anatomical region.  
Rather, that regulation was applicable where there are 
compensable muscle injuries in the same region which do not act 
on the same joint.  Id.  The Court further found that the 
Board had not discussed whether the muscle groups instead acted 
on the same joint.  

Given that there were questions as to whether a single joint was 
affected by the Veteran's muscle group injuries, and in view of 
"the complexity of the medical issues involved," the Court 
found that the Board should determine whether an additional 
medical examination was necessary.  In this regard, the Board has 
reviewed the prior VA examination reports from July 1999, January 
2002, March 2002, and September 2004 but finds that the prior 
examiners did not specify in detail which muscle groups (XI or 
XII) caused which particular impairments, or to what extent.  
Given this, as well as the fact that it has been nearly six years 
since the Veteran was afforded a VA muscles examination in 
conjunction with this appeal, the Board finds that an additional 
examination is warranted in this case.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
muscles examination, with an appropriate 
examiner who has had an opportunity to review 
the claims file in conjunction with the 
examination.  In this regard, the examiner's 
attention is specifically directed to the 
Veteran's service treatment records 
concerning the nature of the service-
connected injury and the VA examination 
reports dated from July 1999 to September 
2004.  All tests and studies that the 
examiner deems necessary should be conducted.

In addressing the symptoms shown upon 
examination, the examiner should first 
address both which joint or joints is/are 
affected by the muscles of Group XI and the 
extent of such disability (i.e., slight, 
moderate, moderately severe, or severe).  
Similarly, the examiner should address which 
joint or joints is/are affected by the 
muscles of Group XII and the extent of such 
disability.  If both muscle groups affect the 
same joint, the examiner should so state.  
If, on the other hand, both muscle groups 
affect different joints, this should instead 
be stated by the examiner.  

All opinions and conclusions must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the Veteran's claim should be 
readjudicated.  This readjudication must 
include consideration of whether there exists 
a basis for separate ratings for both Muscle 
Group XI and Muscle Group XII disabilities, 
with the applicability of the provisions of 
38 C.F.R. § 4.56(d) and (e) fully addressed.  
Consideration under 38 C.F.R. § 3.321(b)(1) 
is also warranted.  

If the determination of this claim remains 
less than fully favorable to the Veteran, he 
and his representative must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



